Citation Nr: 0325252	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  98-11 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left tibia and fibula with recurvatum of the 
left knee and traumatic arthritis, evaluated as 20 percent 
disabling prior to August 17, 1998.

2.  Evaluation of residuals of a fracture of the left tibia 
and fibula with recurvatum of the left knee and traumatic 
arthritis and total knee replacement, rated as 100 percent 
disabling from August 17, 1998.

3.  Evaluation of residuals of a fracture of the left tibia 
and fibula with recurvatum of the left knee and traumatic 
arthritis and total knee replacement, rated as 30 percent 
disabling from October 1, 1999.

4.  Entitlement to an increased rating for spinal stenosis 
with degenerative disc disease present at L4, currently rated 
as 40 percent disabling.

5.  Entitlement to an increased rating for bilateral 
maxillary sinusitis with allergic rhinitis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to 
August 1969.  In October 1997, he applied for increased 
ratings for sinusitis and back pain.  Claims on appeal come 
before the Board from a March 1998 rating decision of the 
Jackson, Mississippi Department of Veterans Affairs (VA) 
Regional Office (RO), in which a 10 percent rating was 
granted for low back pain.  The March 1998 rating action also 
denied an evaluation in excess of 20 percent for residuals of 
a fracture of the left tibia and fibula with recurvatum of 
the left knee and traumatic arthritis.

In May 2000, the Board of Veterans' Appeals (Board) disposed 
of other issues which had been brought on appeal to the 
Board.  The Board remanded knee and back issues to the RO.  

In March 2001, the RO rated the veteran's left knee 
disability as 100 percent effective from August 17, 1998, and 
as 30 percent disabling from October 1, 1999.

The RO changed the diagnosis from low back pain rated 10 
percent under Diagnostic Code 5292 to spinal stenosis with 
degenerative disc disease at L4 rated 40 percent under 
Diagnostic Code 5293, effective from October 31, 1997.

In April 2001, the veteran filed a claim for an increased 
rating for sinusitis and rhinitis.  In October 2001, the RO 
rated the veteran's bilateral maxillary sinusitis with 
allergic rhinitis as 10 percent disabling.  The veteran has 
appealed that decision.

The Board in May 2000 referred the matter of service 
connection for hip disability to the RO for action.  This 
matter is referred to the AOJ for appropriate action.


REMAND

Additional information and action is necessary in order to 
rate the veteran's rhinitis and sinusitis and his left knee 
and back. 

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The AOJ should obtain private 
medical records of treatment the veteran 
has received from Dr. S. for sinusitis 
and rhinitis since 1997.  Thereafter, if 
it is not determinable what the 
veteran's rating should be under 
38 C.F.R. § 4.97's (2002) General Rating 
Formula for Sinusitis, a VA examination 
which contains information from which 
such determination can be made should be 
obtained.  The claims folder should be 
made available to the examiner.

2.  A VA examination should be 
conducted.  The report should provide 
sufficient information for the veteran's 
degenerative disc and joint disease to 
be rated under old and new Diagnostic 
Codes 5293 and Diagnostic Code 5292.  
Any neurological deficit should be 
documented.

3.  A VA orthopedic examination should 
be conducted.  The examiner should 
render an opinion as to whether the 
veteran has chronic residuals of his 
left total knee replacement consisting 
of severe painful motion or weakness in 
the affected lower extremity.  The 
claims folder should be made available 
to the examiner. 

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

